Citation Nr: 0215365	
Decision Date: 10/31/02    Archive Date: 11/06/02	

DOCKET NO.  01-03 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether a September 15, 1995, RO rating decision denying 
the veteran's application to reopen a claim for service 
connection for asthma was clearly and unmistakably erroneous.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a head injury.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for racial profiling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
December 1968.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO).  A December 2000 rating decision found 
that the veteran had not submitted new and material evidence 
sufficient to reopen previously denied claims of service 
connection for PTSD and residuals of a head injury as well as 
denying the veteran entitlement to service connection for 
sinusitis and "racial profiling."  A January 2002 rating 
decision reopened the veteran's previously denied claim for 
service connection for asthma and then denied this claim on 
the merits.  This rating decision also held that a prior 
rating decision of September 15, 1995, which denied service 
connection for asthma was not clearly and unmistakably 
erroneous.  


FINDINGS OF FACT

1.  The September 1995 rating decision declining to reopen 
the veteran's claim for service connection for asthma was 
adequately supported by the evidence of record, and the 
veteran did not appeal.  

2.  Service connection for residuals of a head injury was 
denied by an unappealed rating decision dated in August 1998.

3.  Evidence added to the record since the August 1998 rating 
decision is cumulative of evidence already of record or is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

4.  A prior claim for service connection for PTSD was 
reopened by an unappealed RO rating decision in August 1998 
and service connection for this disorder was denied on the 
merits.

5.  Evidence added to the record since the August 1998 rating 
decision is cumulative of evidence already of record or is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

6.  An unappealed rating decision in September 1995 found 
that the veteran had not submitted new and material evidence 
to reopen the previously denied claim of entitlement to 
service connection for asthma.  

7.  Evidence associated with the record since the September 
1995 rating decision is so significant that it must be 
considered in order to decide fully the merits of the 
veteran's claim.

8.  Asthma preexisted the veteran's entry to service and did 
not undergo any permanent increase of severity while in 
service.

9.  Sinusitis was not manifested in service and there is no 
current medical evidence of chronic sinusitis.

10.  Racial profiling is not a disability for compensation 
purposes.



CONCLUSIONS OF LAW

1.  The September 1995 rating decision which found that new 
and material evidence had not been submitted to reopen a 
previously denied claim for asthma was not clearly and 
unmistakably erroneous and is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105(a) (2001).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for residuals of a head injury is not new 
and material and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100(a), 20.1105 (2001).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for PTSD is not new and material and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1100(a), 20.1105 
(2001).

4.  The evidence submitted to reopen the veteran's claim for 
service connection for asthma is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2001).  

5.  Asthma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

6.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

7.  Racial profiling is not a disease or injury for VA 
compensation purposes.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans' Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 105-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 66 Fed. Reg. 45,620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103; 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  The VCAA explicitly provides that, 
"[n]othing in [38 U.S.C.A. § 5103A] shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  

Concerning the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time as all notification and 
development action needed to render a fair decision on the 
claims on appeal has, to the extent possible, been 
accomplished.  

Through the rating decisions, the statements of the case, and 
various correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefits he seeks, the evidence 
which would substantiate his claims, and the evidence which 
has been considered in connection with his appeals.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
information and evidence.  Moreover, as there is no 
indication that there is any existent potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA is not here at issue.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The RO has afforded the 
veteran a VA examination in connection with his claim and has 
obtained VA outpatient treatment records from the VA medical 
facilities identified by the veteran.  The Board notes that 
neither the veteran nor his representative has identified any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under the circumstances, the Board finds that the veteran is 
not prejudiced by the Board's consideration of his claims at 
this juncture, without first remanding to the RO for explicit 
VCAA consideration, or for an additional notification and/or 
development action.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Whether There Was Clear And Unmistakable Error (CUE) 
In The September 1995, Rating Decision

The regulatory authority for reversing or remanding a prior 
adjudication on the basis of CUE is found at 38 C.F.R. 
§ 3.105(a).  If CUE is found in the September 15, 1995, RO 
decision, such decision is to be referred or remanded.  Id; 
see also 38 U.S.C.A. § 5109A (West Supp. 2001).  In the 
absence of CUE, the above referenced RO decision is 
considered final.  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time of the prior adjudication.  Damrel v. Brown, 6 Vet. 
App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).  Failure in the 
duty to assist in developing evidence does not constitute 
CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The veteran, through his representative, contends that the RO 
committed CUE in finding that the veteran was previously 
denied service connection for asthma on the merits and thus 
was required in September 1995 to submit new and material 
evidence to reopen a claim for service connection for this 
condition.  

In order to determine whether the September 15, 1995, rating 
decision constituted CUE, the Board must review the evidence, 
which was of record at the time the decision was rendered.  A 
determination of CUE must be based on the record and the law 
that existed at the time of the prior unappealed decision.  
See Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (citing 
Russell v. Principi, 3 Vet. App. at 314; Luallen v. Brown, 
8 Vet. App. 92, 95 (1995)).  

In November 1976, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, which clearly 
communicated and raised a claim of entitlement to service 
connection for asthma.  By a January 1977 rating decision, 
service connection for asthma was denied.  The veteran was 
notified of this determination and did not appeal.  Pursuant 
to 38 C.F.R. § 20.1103, a determination on the claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed in 38 C.F.R. § 20.302.  See also 38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a), 3.104.  

When the RO denied the veteran's claim to reopen in September 
1995, the evidence submitted since the January 1977 rating 
decision consisted primarily of VA clinical records showing 
hospitalization, evaluation, and treatment for asthma since 
1981.  Furthermore, reports of comprehensive VA examinations 
afforded the veteran in June 1981, February 1983, January 
1984, and May 1995 during which asthma was diagnosed, was 
also of record.  On the latter VA examination, the veteran 
complained of wheezing since he was in the military, 
particularly when the weather changes.  He reported being 
allergic to dust, pollen and herbal trees.  He said he did 
not use a regular inhaler because of side effects and that he 
took care of his asthma by the use of herbal medications.  
Examination of the chest in May 1995 found breath sounds to 
be equal.  There were no rhonchi and no wheezing.  Expiration 
and inspiration were normal.  Chest X-rays were interpreted 
as normal.  Pulmonary functioning testing showed moderate 
obstructive airway disease.

The central argument for CUE is based on an incorrect 
assertion that the veteran never filed a prior claim for 
service connection for asthma that was adjudicated by the RO.  
The claim was, however, initially filed in November 1976 and 
was denied by RO rating action in January 1977.  Therefore, 
the RO was correct in addressing the threshold question of 
whether or not evidence submitted since the prior January 
1977 rating decision was new and material.  In doing so, the 
RO correctly applied the law in effect at the time the 
September 1995 rating decision was rendered.  The decision, 
therefore, was not clearly and unmistakably erroneous.  

Whether New And Material Evidence Has Been Submitted To 
Reopen Claims For Service Connection For Residuals Of A Head 
Injury And PTSD

The veteran is seeking to reopen his claims for service 
connection for PTSD and residuals of a head injury.  The 
veteran's applications to reopen the previously denied claims 
for service connection for residuals of a head injury and 
PTSD were filed in November 1998 and August 2000.  Therefore, 
his applications to reopen his claims were initiated prior to 
August 29, 2001, the effective date of the amended § 3.156 
which defines the term "material evidence" for the purposes 
of determining if the previously denied claim can be 
reopened.  See Fed. Reg. 45,620, 45,629-30 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)).  VA has 
specifically provided that the amendments to 38 C.F.R. 
§ 3.156 will be applicable to all claims filed on or after 
August 29, 2001.  As a result, the amended regulatory 
provisions redefining the term "material evidence" are not 
applicable to the veteran's November 1998 and August 2000 
claim to reopen, which is discussed below.

In this case the original claims for service connection for 
PTSD and service connection for residuals of a head injury, 
were denied in December 1988 and October 1989, respectively.  
The rating decision in December 1988 denying entitlement to 
service connection for PTSD was predicated on a finding that 
the veteran's uncorroborated testimony is insufficient to 
establish the occurrence of a stressor in service essential 
to the diagnosis of PTSD based on such service.  The rating 
decision in October 1989 denying entitlement to service 
connection for residuals of a head injury was predicated on a 
finding that there was no evidence of treatment or diagnosis 
of a head injury in service.  The veteran was notified of 
these determinations and of his appellate rights.  The RO 
entered separate decisions in August 1992 and September 1995 
which determined that evidence submitted by the veteran at 
those times was not new and material to reopen his previously 
denied claim for residuals of a head injury.  The September 
1995 decision also determined that new and material evidence 
to reopen the claim for service connection for PTSD had not 
been submitted.  An unappealed RO rating decision in August 
1998, however, reopened the veteran's claim for service 
connection for PTSD and then proceeded to deny service 
connection for PTSD on the merits.  

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, cumulative or 
redundant, which by itself, or along with evidence previously 
submitted, is so significant that it must be considered to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998); see also, 
Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1991) (per 
curiam) (holding that "presumption of credibility" doctrine 
as articulated in Evans v. Brown, 9 Vet. App. 273 (1996) was 
not altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of the claim.  

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for PTSD requires 
medical evidence diagnosing the condition, a link established 
by medical evidence between current symptoms and an inservice 
stressor, and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Residuals Of A Head Injury.

The evidence of record at the time of the August 1998 rating 
decision included the veteran's service medical records which 
showed no clinical findings or complaints referable to a head 
injury.  On the veteran's October 1968 medical examination 
for service separation, a clinical evaluation of the head, 
neck, face, and scalp found no abnormalities.  Furthermore, 
on the examination the veteran denied any significant medical 
or surgical history since his last physical examination.  

On his initial post-service VA examination in December 1976, 
the veteran made no complaints and there were no clinical 
findings referable to injury to his head.  The veteran did 
report, however, on special psychiatric examination that in 
the summer of 1976 he suffered a head injury in an automobile 
accident and was hospitalized for one week at Baptist 
Memorial Hospital.  

The veteran was hospitalized by VA beginning in December 1987 
for alcoholism rehabilitation.  The discharge summary of his 
hospitalization shows that during the course of this 
hospitalization he attended group therapy and AA meetings.

In June 1989, the veteran submitted a statement in which he 
described being assaulted by a prisoner at the Riker's Island 
city jail in connection with his application for employment 
as a correctional counselor for the City of New York, 
Department of Corrections.  The veteran said that he 
attempted to intervene in an altercation between a prisoner 
and a corrections officer and that the inmate struck him in 
the head causing a head injury.

On a VA examination in September 1989, reference was made to 
the above statement of the veteran.  The examiner noted that 
the veteran was abusive, belligerent, and very uncooperative.  
As a consequence, the general medical examination was barely 
performed but noted that the veteran's head was normacephalic 
atraumatic.  A neurological evaluation of his alleged head 
injury residuals could not be performed as the examiner 
determined that the veteran was drug intoxicated. 

VA outpatient treatment records dated between January and 
November 1989, noted that the veteran was status post head 
injury one year earlier without any significant physical 
findings.  On a VA examination in July 1992 the veteran was 
reported to have a history of once being hit in the head in 
1980 while he was in Riker's Island.  It was further recorded 
that he was out for 15 minutes and since had been having 
headaches and dizziness.

At a personal hearing in August 1993 the veteran read a 
statement in which he said he could not recall all the head 
injuries he received in service but that one of these 
injuries stood out in his memory.  He specifically recalled 
working as an air policeman in 1968 at Whiteman Air Force 
Base when Dr. Martin Luther King was assassinated and 
sustained an injury to the head during an ensuing race riot.  
He said he was taken to the hospital and given priority and 
treatment.  He further elaborated on the alleged injury and 
testified that as a result of the head injury he still had 
headaches and pains, as well as memory difficulties and 
required daily medication.  The veteran testified that he was 
hit on the head and also stabbed several times in service but 
that records of these events are unavailable due to being 
classified by the Air Force as top secret.  

When examined by VA in May 1995 the veteran again reported a 
history of a head injury during a riot in service.  

Service administrative records received show that the veteran 
was stationed at Whiteman Air Force Base, Missouri, from 
August 1967 to March 1968 with duty as a security alert team 
member and DDA Camper alert team member.  An airman 
proficiency report notes that the veteran's duties involved 
"accomplishing required checklist and making investigation 
of security situations."

On a VA PTSD examination in February 1998 the veteran 
reported a clinical history of several brain injuries, twice 
in the service and once when he was working for the 
Department of Corrections.  He said that he lost 
consciousness twice during those brain injuries.  He 
complained of severe headaches, nightmares of being in 
Vietnam, and of memory loss.  He related being rendered 
unconscious in service during a riot.  The examiner noted 
that cognitively the veteran had short-term and intermediate-
term memory problems but that his long-term memory seemed to 
be intact.  He recommended neuropsychological testing to 
assess the veteran's degree of brain damage, versus 
behavioral disturbances due to personality disorders or PTSD.  
The diagnoses were psychosis, not otherwise specified, due to 
brain injury and PTSD.  

Evidence associated with the claims file since the August 
1998 rating decision and received in connection with the 
veteran's current application to reopen his claim for service 
connection for residuals of a head injury consist of 
miscellaneous documents unrelated to the issue on appeal, VA 
outpatient treatment records from 1997 to 2000, and reports 
of VA examinations afforded the veteran in January 1999 and 
November 2001, as well as a January 2000 statement of 
treatment.

Copies of Medicare summary notices, summary of billing 
charges including a charge for a July 2001 computer assisted 
tomography scan of the veteran's head or brain from private 
medical providers, copies of letters from Southern Poverty 
Law Center and a private attorney related to a lawsuit 
brought against the Aryan Nation were submitted.  These 
documents are not "new" or "material."  The additional 
documents submitted by the veteran essentially show amounts 
charged to the veteran by private health care providers.  The 
correspondence related to a lawsuit brought against the Aryan 
Nation provides no evidence that the veteran sustained a head 
injury in service or that he has a currently diagnosed 
disorder stemming from a head injury, attributable to 
service.

At a VA examination conducted in January 1999, the veteran 
gave a history of being assaulted during a riot at his air 
base in Missouri following the assassination of Dr. Martin 
Luther King in 1968.  The veteran stated that he served in 
the military police at that time and that there was a cover-
up as to the existence of the riot and the existence of his 
injuries.  The veteran further reported that he served as a 
civilian police officer on Riker's Island Prison until 
approximately 1988 and that he was hit on the head by an 
inmate and sustained loss of consciousness for about 15 
minutes.  He added that he developed seizures subsequent to 
that incident.  The examiner noted that the veteran had a 
history by his account of closed head injuries and seizures.  
He reported that the veteran had difficulty with memory on 
examination as well as orientation and concentration.  The 
examiner determined that the veteran's headaches were 
musculoskeletal in etiology.

In a January 2000, a VA staff neurologist reported to the 
State of New York Workers' Compensation Board that the 
veteran had a chief complaint of seizures and a diagnosis of 
partial complex seizures presumed by history to be post 
traumatic secondary to a blow to the head.  He also noted 
that the veteran had been diagnosed with dementia.  

A VA outpatient treatment record dated in June 1997 noted 
that the veteran was seen for VA psychiatric group therapy in 
June 1997 and reported a history of three head injuries, 
including one injury in which he was rendered unconscious for 
15 minutes while working for the Department of Corrections.  
The veteran said he was now on disability since 1988 and had 
nightmares and flashbacks of bodies in Vietnam.  He reported 
that he had been a police officer in the Air Force and also 
brought bodies through protocol.  He requested Thorazine 
saying it relaxed him.  He declined to be involved in PTSD 
group.  Dementia due to head trauma, rule out organic mood 
disorder, was the pertinent diagnostic impression.

At a VA examination conducted in November 2000, the veteran 
claimed to have been hit in the past on the head and rendered 
unconscious for at least 15 minutes and complained that he 
had since developed seizures.  There were no clinical 
findings referable to his history of a head injury.

The Board has reviewed the clinical evidence received since 
the August 1998 rating decision with respect to the veteran's 
application to reopen his claim for service connection for 
residuals of a head injury and finds that the evidence is 
cumulative of evidence previously considered by the RO in 
August 1998.  Specifically, the clinical evidence received 
since the August 1998 rating decision contains essentially 
the same clinical history of an alleged head injury in 
service, without any related clinical findings.  Thus, the 
clinical evidence is cumulative of evidence that was 
previously in the record and is not "new."  

The Board, therefore, finds that the evidence submitted since 
the August 1998 rating decision is either cumulative of 
evidence already on file or is not of such significance that 
by itself, or in connection with the evidence previously 
assembled, must be considered in order to fairly decide the 
merits of the veteran's claim for service connection for 
residuals of a head injury.  Thus, there is no additional 
evidence that is both new and material and the claim for 
entitlement to service connection for residuals of a head 
injury is not reopened.  

PTSD

The evidence of record at the time of the August 1998 rating 
decision included the veteran's service medical records.  A 
report of psychiatric evaluation in September 1968 noted that 
the veteran expressed to his superiors that he was feeling 
nervous around weapons.  Mental status examination found his 
affect to be appropriate, associations intact, and formal 
judgment to be good.  No psychiatric diagnosis was rendered.  
Clinical evaluation of the veteran on his October 1968 
medical examination for service separation found no 
psychiatric abnormality.  

In a statement dated in November 1976, the veteran's private 
physician, J. E. Carter, M.D., reported that the veteran was 
under his care for asthma, essential hypertension, and 
situational depression, and that his medications included 
Mellaril.  

On a VA psychiatric examination in December 1976, the veteran 
reported that he saw no overseas duty.  The VA examiner noted 
that the veteran apparently developed some apathy and 
depression in service.  It was further noted that a private 
physician currently prescribed the veteran Mellaril.  The 
diagnosis was depressive reaction, with anxiety.

Private medical records from the Baptist Memorial Hospital 
dated in 1980 and VA summary of hospitalization dated in 
January 1981, show that the veteran was hospitalized during 
this period for his asthma condition.

On a VA psychiatric examination in June 1981, the veteran 
reported that he was in service from 1966 through 1968 and 
was in Vietnam on temporary duty where he was assigned to 
pick up some prisoners.  The veteran further reported current 
problems with some tremors of his fingers; however this was 
not observed by the examiner.  The veteran reported that he 
had never had any psychiatric treatment.  Following a mental 
status examination during which the veteran expressed that 
his greatest fear was running out of medication for his 
asthma condition, it was concluded that there was no 
psychiatric disorder.  

On a VA psychiatric examination in November 1984, the veteran 
complained of delayed stress reaction.  The examiner noted 
that a review of the veteran's chart contained nothing of a 
psychiatric nature.  He also noted difficulty in getting a 
history from the veteran, who often didn't answer and 
presented as hostile and angry.  When asked what he did in 
service, the veteran responded that it was classified 
information.  Another time he said he was in the Air Corps.  
On mental status examination, the veteran was asked about 
what he thought his experiences in Vietnam had to do with his 
present complaints of nervous problems.  He cried and said 
that all black people were being persecuted and he talked 
about Martin Luther King and Kennedy being assassinated.  
Chronic, undifferentiated schizophrenia was diagnosed.  

On a VA psychiatric examination in June 1985, the veteran 
reported being in Vietnam for about three months on two 
separate occasions in connection with his duties as an Air 
Force security policeman.  On mental status examination, the 
examiner asked about the diagnosis of PTSD and the veteran 
responded that a VA orthopedic physician had noticed that he 
was nervous and suggested that he be evaluated for this 
disorder.  The diagnosis was chronic schizophrenia.

In a letter dated in June 1988, a VA medical administrator 
reported that the veteran had been seen and examined by VA 
for post-traumatic syndrome and mild peripheral neuropathy.  

Service administrative records show that the veteran was 
stationed at Whiteman Air Force Base in Missouri from August 
1967 to March 1968, and performed principal duties as a "DDA 
Camper" alert team member and as a security alert team 
member.  

A summary of the veteran's hospitalization at a VA medical 
facility beginning in December 1987 indicated the veteran was 
treated for multidrug dependence.  A May 1989 letter from a 
VA medical administrator reported that the veteran had been 
seen and examined for post-traumatic stress syndrome and 
hypertension. 

A report of VA examination dated in September 1989, noted 
that the veteran appeared to walk inebriated but did not 
smell of alcohol or appear intoxicated during a brief 
interview which was terminated by the veteran after refusing 
to respond to an inquiry regarding his military history and 
expressing a desire to be evaluated by "someone of color."  

A VA outpatient treatment record dated in January 1989 noted 
that the veteran carried a diagnosis of post-traumatic 
syndrome since being hit in the head by an inmate when he 
worked at Riker's Island.  It was further noted that he 
showed a nervous and anxious personality.  

On a VA psychiatric examination in July 1992, the veteran 
reported being in the Air Force from 1965 to 1973 and being 
assigned to the Office of Special Investigations and 
performing unspecified intelligence work.  He further 
reported that while performing this work he was shot in the 
leg once and stabbed "a few times."  The examiner noted 
that the veteran had a long psychiatric history and last 
worked in 1988.  The diagnoses included chronic mental 
illness, probably schizophrenia, paranoid type, and history 
of alcohol abuse.  

When examined by VA in July 1992, the veteran was noted to be 
a poor historian.  Mental status examination was reported to 
be essentially normal except for some difficulty with memory.  
PTSD and headaches were diagnosed.  

On a VA PTSD examination in May 1995, the examiner observed 
that the veteran's history of his service was tangential, 
circumstantial, angry, and he was preoccupied with racial 
injustices.  He stated that the veteran was not stationed 
overseas but performed temporary duty in various places to 
include duty in Vietnam on certain occasions and was subject 
to conditions there.  In recollecting his alleged duty in 
Vietnam, the veteran said he remembered when his dog was 
killed by a sniper, when he, himself, was shot in the leg by 
a sniper, and that he also remembered a great deal of racial 
tension.  It was noted at the time that the veteran became 
anxious and extremely angry and could not continue the 
interview.  The diagnoses were chronic mental illness, 
probably schizophrenia, paranoid type, and history of alcohol 
and drug abuse.  The examiner noted that a diagnosis of PTSD 
could not be supported because of the incompleteness of the 
interview and the absence of summaries of psychiatric 
hospitalizations.

Letters dated in December 1995 and January 1996, from a VA 
medical administrator report that the veteran was examined by 
VA in December 1995 and January 1996.

At a VA psychiatric examination in February 1998, the veteran 
reported that he was in active combat in Vietnam and as part 
of his duties as an air policeman he brought back bodies of 
dead American soldiers.  He further reported that he started 
doing opium in Vietnam and sustained several brain injuries 
while in service and one injury subsequent thereto.  He 
further reported difficulty sleeping due to nightmares of his 
time in Vietnam loading body parts into planes and escorting 
remains back from Vietnam.  The examiner noted that the 
veteran was convinced that he was maltreated in Vietnam 
because he was black and that he continued to be maltreated 
for the same reason.  The diagnoses included psychosis, not 
otherwise specified, due to brain injury and PTSD.  

The veteran's claim for service connection for PTSD was 
reopened by an RO rating action in August 1998 and then 
denied on the merits.  This denial was based on the absence 
of a verified inservice stressor and credible evidence of 
combat service in Vietnam.  The veteran did not appeal this 
determination.  

The veteran's claim to reopen the issue of entitlement to 
service connection for PTSD was received in August 2000.  
Evidence received in connection with this claim and 
subsequent to the August 1998 rating decision includes a 
report of a January 1999 electroencephalogram for a 
provisional diagnosis of questionable partial complex 
seizures.  The veteran's electroencephalogram was interpreted 
to show normal awake and light sleep.  Also received were 
duplicate copies of the statements by VA medical 
administrator dated in December 1995 and January 1996 
reporting treatment provided to the veteran. 

The Board has reviewed the evidence received since the RO's 
August 1998 rating decision with respect to the veteran' 
claim for PTSD and finds that the evidence is not material.  
The clinical evidence fails to show that the veteran has PTSD 
attributable to a verified stressor in service.  In light of 
the foregoing, the Board concludes that the veteran has not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for PTSD and the appeal is 
denied.  


Asthma

Entitlement to service connection for asthma was denied by a 
rating action in September 1995.  The veteran was informed of 
this decision and did not appeal.  Accordingly, that decision 
is final and cannot be reopened absent new and material 
evidence.

The current appeal ensues from a January 2002 rating decision 
that reopened the veteran's previously denied claim for 
service connection for asthma and denied service connection 
for the disorder on the merits.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
a matter such as this, the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  The question of 
whether new and material evidence has been submitted to 
reopen a claim is part of the same "matter" of whether the 
appellant is entitled to service connection for the 
disability.  Bernard v. Brown, 4 Vet. App. 384, 391 (1991)

The evidence of record before the RO in September 1995 
included the veteran's service medical records, which show no 
abnormality of the veteran's respiratory system in January 
1967 on service induction examination.  During service, the 
veteran complained of feeling bad in September 1967, and on 
examination of the lungs, "squeaks" on inspiration and 
expiration were found, as well as decreased breath sounds.  
Asthmatic bronchitis and allergic rhinitis existing prior to 
service was diagnosed.  Bronchitis was diagnosed in September 
1968 following complaints of shortness of breath and clinical 
findings of scattered rhonchi and occasional wheezes.  On the 
veteran's October 1968 medical examination for service 
separation, a clinical evaluation of the veteran's 
respiratory system found no abnormality.  Clinical history 
recorded on this examination included the notation that the 
veteran had shortness of breath and pain in his chest related 
to hay fever and a history of frequent coughing in childhood, 
diagnosed as bronchitis. 

A statement from Dr. Carter in January 1977, reported that 
the veteran was under his treatment for asthma.  At a 
December 1976 VA examination, the veteran reported a history 
of trouble breathing.  An examination of the respiratory 
system found equal expansion, bilaterally.  Breath sounds 
were clear throughout with no rales, or rhonchi being heard.  
There was no dullness to percussion.  Pulmonary function 
tests were interpreted to reveal mild obstructive deficit.  
It was noted on this examination that the veteran said he 
developed an asthmatic condition in basic training.  He said 
he was not able to breathe well and that he took pills for 
asthma attacks.  He said the attacks usually occurred in the 
summer but that during the winter late at night he used an 
inhaler.  The examiner noted that the veteran brought in 
several medications, which have been prescribed for him by 
his doctors for asthma.  

Medical records from Baptist Memorial Hospital received in 
April 1981 show that the veteran was evaluated and treated 
for asthma attacks in May and November 1980.

The veteran was hospitalized at a VA medical facility in 
January 1981 for acute shortness of breath.  His lungs on 
admission revealed marked and diffuse inspiratory and 
expiratory wheezes.  There was good breath sounds in all 
fields and the lungs were clear to percussion.  At hospital 
discharge, the diagnosis was acute asthma attack.

VA examinations in June 1981, February 1983, November 1984, 
June 1985 and September 1989, found that the veteran's 
respiratory system was essentially normal, with his lungs 
clear to auscultation and percussion.  On VA examination in 
July 1992, the veteran reported that as a child he was told 
he had asthma and that he had shortness of breath during 
periods of humid weather.  On examination the lungs were 
clear to percussion and auscultation.  

On VA examination in May 1995, the veteran complained of 
wheezing since being in the military, particularly when the 
weather changes or when he is exposed to pollens, dust and 
trees.  He said that he did not use a regular inhaler because 
of side effects, but that he used herbal medication.  On 
examination of the chest breath sounds were equal and the 
trachea was central.  There was no rhonchi or wheezing, and 
expiration and inspiration were normal.  A chest x-ray was 
normal.  Pulmonary function tests showed moderate obstructive 
airway disease.  The diagnosis was mild bronchial asthma.

Evidence submitted since the September 1995 rating decision 
which denied service connection for asthma includes the 
report of the veteran's most recent VA examination in 
November 2001 and VA clinical data showing post service 
clinical evaluations and diagnoses of asthma.  The VA 
examination in November 2001 comprehensively reviews the 
veteran's history of asthma and specifically its early onset.  
The Board finds that this evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims.

Therefore, because additional evidence described above is new 
and material in light of the applicable laws and regulations, 
the Board finds that a claim for service connection for 
asthma is reopened.

On a VA respiratory examination in November 2001, the 
examiner reviewed the veteran's history and noted that the 
veteran had had asthma for several years and at least 4 or 5 
episodes of pneumonia.  The veteran said that he had been 
diagnosed as having asthma at age 17 when he started to 
notice difficulty breathing, aggravated by exertion.  
Examination of the respiratory system found no cough or 
shortness of breath at rest.  The veteran had no evidence of 
skeletal deformities of the chest.  Breath sounds were heard 
all over the lung fields, without wheezing and quiet 
expiration.  Forced expiration produced minimal wheezing.  
Bronchial asthma was the diagnosis.  The examiner stated that 
the veteran was diagnosed to have asthma at age 17 and that 
he had reported increased problems in hot, humid situations.  
The examiner further stated that after review of the 
veteran's medical records he noted that the veteran entered 
the Armed Forces in 1987 at age 19, and therefore, the 
veteran already had asthma before he entered the Armed 
Forces.  The examiner further stated that the veteran was 
smoking two packs of cigarettes per day and that this tobacco 
exposure has an effect on his individual bronchial asthma.  
The examiner noted that the veteran had a lot of 
environmental allergies and had related pneumonia, sinusitis, 
and bronchitis.  The examiner stated that these factors would 
worsen the bronchial asthma because of an increased mucus 
production.

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, the veteran is entitled to 
service connection for a disability that preexisted such 
service but was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303, 3.306(a).

The regulations state that veterans are presumed to be in 
sound condition when accepted and enrolled for service, 
except for disorders noted at entrance into service.  
38 C.F.R. § 3.304(b).  The presumption attaches only where 
there has been an induction examination at which the 
disability was not detected.  See Bagby v. Derwinski, 
1 Vet. App. 238 (1994).  In order to rebut the presumption of 
soundness there must be clear and unmistakable evidence that 
a disability existed prior to service.  38 C.F.R. § 3.304.

Additionally, 38 U.S.C.A. § 1153 provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles that may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b).  The Court has held that "[t]emporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, not 
just the symptoms, has worsened."  Maxson v. West, 12 Vet. 
App. 453, 459 (1999).  In Hunt v. Derwinski, the Court 
determined that the "presumption of aggravation did not 
apply to a veteran with a preexisting [condition] when there 
was medical evidence of 'only temporary defects during 
service'; where the veteran was not discharged due to the 
inservice flare-up of his preexisting condition; and where 
the veteran had been asymptomatic at separation."  Sondel v. 
West, 13 Vet. App. 213, 219 (1999), citing Hunt, 1 Vet. App. 
at 295.  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2001).  

The Board recognizes that at entry into service the veteran 
was not noted to have any abnormalities referable to his 
respiratory system.  Notwithstanding this, there is clear and 
unmistakable evidence that the veteran's asthma condition 
preexisted service.  The veteran presented to a service 
department treatment facility approximately 90 days after his 
service entrance and complained of asthma-related symptoms.  
The treating military physician was of the opinion that the 
condition existed prior to service.  Further, on the 
veteran's of medical examination for service separation in 
October 1968, he related significant childhood respiratory 
problems.  Finally, the veteran on post-service VA 
examination has stated that he has had asthma, which had its 
onset at an early age.  

The clinical data in the veteran's service medical records 
show that the veteran was treated on occasions for episodes 
of asthma.  However, at separation from service, there were 
no indications, complaints, or clinical findings to 
substantiate a chronic or residual disability related to any 
respiratory disorder.  Examination of the lungs and chest at 
that time found no abnormality.  The clinical history noted 
on the veteran's medical examination for separation indicated 
that the veteran had been treated medically for a history of 
respiratory problems and had no complications.  In essence, 
the evidence does not show an increase in severity of the 
veteran's asthma in service on the basis of all the evidence 
pertaining to the manifestations of this disability prior to, 
during, and subsequent to service.  

The veteran's asthma that preexisted service was not 
aggravated by service such as to result in increased 
disability.  Consequently service connection for asthma is 
denied.  Finally, in reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Sinusitis

Service medical records show that on the medical examination 
for service induction in June 1967, a clinical evaluation of 
the veteran's sinuses found no abnormality.  In September 
1967, the veteran complained of feeling ill.  The diagnosis 
was asthmatic bronchitis and allergic rhinitis.  In November 
1967, the veteran's turbinates were noted as swollen, but 
without signs of any acute disease.  Allergic rhinitis was 
diagnosed in September 1968.  On medical examination in 
October 1968 for service discharge, a clinical evaluation of 
the veteran's sinuses found no abnormality.  

On the veteran's initial VA examination in December 1976, 
there were no complaints of findings referable to sinusitis.  
An examination of the nose on this examination noted only 
that the mucous membranes were pink.  Subsequent VA 
examinations in June 1981 and February 1983 found normal 
sinuses.  On VA examination in November 1984 rhinitis was 
shown.  There were no findings referable to the veteran's 
sinuses on VA examination in June 1985.  Rhinorrhea was noted 
on VA examination in June 1989.  Subsequent VA examinations 
in May 1995 and November 2001 show no complaints or findings 
referable to sinusitis; however, in 2001, the veteran 
reported a history of sinusitis.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  

The veteran contends that he has from sinusitis that was 
first manifested during service.  The evidence does not 
support this contention.  The record is devoid of any 
diagnosis of sinusitis in service or related thereto.  There 
is no competent medical evidence to establish that the 
veteran currently has chronic sinusitis that is related to 
service.  Consequently, service connection for sinusitis is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Racial Profiling

Controlling law provides that service connection may be 
established for disability resulting from injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Racial profiling is not shown to be either an injury or 
disease resulting in disability.  Thus, as there is no 
disability, service connection must be denied as there is a 
lack of entitlement under the law.  In cases such as this 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).



ORDER

Clear and unmistakable error not being shown in the 
September 15, 1995, rating decision declining to reopen a 
claim for service connection for asthma, the appeal is 
denied.

New and material evidence not having been presented to reopen 
a claim for service connection for residuals of a head 
injury, the appeal is denied.

New and material evidence not having been presented to reopen 
a claim for service connection for PTSD, the appeal is 
denied.

Service connection for asthma is denied.

Service connection for sinusitis is denied.

Service connection for racial profiling is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

